                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA

  WILLIAM EUGENE KLAVER,                    )
                                            )   Case No. 1:19-cv-198
        Plaintiff,                          )
                                            )   Judge Travis R. McDonough
  v.                                        )
                                            )   Magistrate Judge Christopher H. Steger
  HAMILTON COUNTY GOVERNMENT,               )
  DANIEL WILKEY, individually and in his    )
  capacity as deputy sheriff for Hamilton   )
  County Government, and TYLER              )
  MCRAE, individually and in his capacity   )
  as deputy sheriff for Hamilton County     )
  Government,                               )
                                            )
        Defendants.                         )


  SHANDLE MARIE RILEY,                      )
                                            )   Case No. 1:19-cv-304
        Plaintiff,                          )
                                            )   Judge Travis R. McDonough
  v.                                        )
                                            )   Magistrate Judge Christopher H. Steger
  HAMILTON COUNTY GOVERNMENT,               )
  DANIEL WILKEY, individually and in his    )
  capacity as deputy sheriff for Hamilton   )
  County Government, and JACOB              )
  GOFORTH, individually and in his          )
  capacity as deputy sheriff for Hamilton   )
  County Government,                        )
                                            )
        Defendants.                         )


  JAMES MYRON MITCHELL and                  )
  LATISHA SHANA MENIFEE,                    )   Case No. 1:19-cv-305
                                            )
        Plaintiffs,                         )   Judge Travis R. McDonough
                                            )
  v.                                        )   Magistrate Judge Christopher H. Steger
                                            )
                                            )




Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 1 of 6 PageID #: 339
  HAMILTON COUNTY GOVERNMENT,                )
  DANIEL WILKEY, individually and in his     )
  capacity as deputy sheriff for Hamilton    )
  County Government, and BOBBY               )
  BREWER, individually and in his capacity   )
  as deputy sheriff for Hamilton County      )
  Government,                                )
                                             )
        Defendants.                          )


  ANGEL CHERIE JOHNSON, parent and           )
  next friend of Minor C.P.S.,               )   Case No. 1:19-cv-329
                                             )
        Plaintiff,                           )   Judge Travis R. McDonough
                                             )
  v.                                         )   Magistrate Judge Christopher H. Steger
                                             )
  HAMILTON COUNTY GOVERNMENT,                )
  DANIEL WILKEY, individually and in his     )
  capacity as deputy sheriff for Hamilton    )
  County Government, and TYLER               )
  MCRAE, individually and in his capacity    )
  as deputy sheriff for Hamilton County      )
  Government,                                )
                                             )
        Defendants.                          )


  DEBRA CUMMINGS, parent and next            )
  friend of Minor M.R.S.,                    )   Case No. 1:19-cv-348
                                             )
        Plaintiff,                           )   Judge Travis R. McDonough
                                             )
  v.                                         )   Magistrate Judge Christopher H. Steger
                                             )
  HAMILTON COUNTY GOVERNMENT,                )
  DANIEL WILKEY, individually and in his     )
  capacity as deputy sheriff for Hamilton    )
  County Government, and TYLER               )
  MCRAE, individually and in his capacity    )
  as deputy sheriff for Hamilton County      )
  Government,                                )
                                             )
        Defendants.                          )




                                     2
Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 2 of 6 PageID #: 340
  KELSEY WILSON,                            )
                                            )   Case No. 1:20-cv-16
        Plaintiff,                          )
                                            )   Judge Travis R. McDonough
  v.                                        )
                                            )   Magistrate Judge Christopher H. Steger
  HAMILTON COUNTY GOVERNMENT                )
  and DANIEL WILKEY, individually and       )
  in his capacity as deputy sheriff for     )
  Hamilton County Government,               )
                                            )
        Defendants.                         )


  MICHAEL JOHNSON, parent and next          )
  friend of Minor K.G.J., and JENNIFER      )   Case No. 1:20-cv-17
  JOHNSON, parent and next friend of        )
  Minor K.G.J.,                             )   Judge Travis R. McDonough
                                            )
        Plaintiffs,                         )   Magistrate Judge Christopher H. Steger
                                            )
  v.                                        )
                                            )
  HAMILTON COUNTY GOVERNMENT,               )
  DANIEL WILKEY, individually and in his    )
  capacity as deputy sheriff for Hamilton   )
  County Government, and TYLER              )
  MCRAE, individually and in his capacity   )
  as deputy sheriff for Hamilton County     )
  Government,                               )
                                            )
        Defendants.                         )


  JOLEEN LEMMONS, guardian and next         )
  friend of Minor A.M.,                     )   Case No. 1:20-cv-19
                                            )
        Plaintiff,                          )   Judge Travis R. McDonough
                                            )
  v.                                        )   Magistrate Judge Christopher H. Steger
                                            )
  HAMILTON COUNTY GOVERNMENT,               )
  DANIEL WILKEY, individually and in his    )
  capacity as deputy sheriff for Hamilton   )
  County Government, and TYLER              )



                                     3
Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 3 of 6 PageID #: 341
  MCRAE, individually and in his capacity       )
  as deputy sheriff for Hamilton County         )
  Government,                                   )
                                                )
         Defendants.                            )


  BILLY RAY VINEYARD, next friend of            )
  Minor A.O.K., and KAREN TOPPING,              )        Case No. 1:20-cv-20
  next friend of Minor A.O.K.,                  )
                                                )        Judge Travis R. McDonough
         Plaintiffs,                            )
                                                )        Magistrate Judge Christopher H. Steger
  v.                                            )
                                                )
  HAMILTON COUNTY GOVERNMENT,                   )
  DANIEL WILKEY, individually and in his        )
  capacity as deputy sheriff for Hamilton       )
  County Government, and TYLER                  )
  MCRAE, individually and in his capacity       )
  as deputy sheriff for Hamilton County         )
  Government,                                   )
                                                )
         Defendants.                            )


  MAXWELL JARNAGIN,                             )
                                                )        Case No. 1:20-cv-44
         Plaintiff,                             )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Christopher H. Steger
  HAMILTON COUNTY GOVERNMENT                    )
  and DANIEL WILKEY,                            )
                                                )
         Defendants.                            )


                                             ORDER


        Before the Court is Plaintiffs James Myron Mitchell and Latisha Shana Menifee’s

 amended motion to consolidate cases (Doc. 29, in Case No. 1:19-cv-305). Mitchell and Menifee

 request that the Court consolidate the above-captioned matters pursuant to Federal Rule of Civil


                                     4
Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 4 of 6 PageID #: 342
 Procedure 42(a). (Id. at 1–2.) Additionally, a scheduling conference was held in the above-

 captioned cases on March 5, 2020, during which the parties discussed consolidation.

        Federal Rule of Civil Procedure 42 provides that the Court may consolidate cases that

 involve a common question of law or fact. The Court finds that the above-captioned cases will

 likely involve common questions of law and fact such that it would be in the interest of judicial

 economy to consolidate them for pretrial purposes. Accordingly, Plaintiffs Mitchell and

 Menifee’s motion (Doc. 29, in Case No. 1:19-cv-305) is GRANTED,1 and the following cases

 are CONSOLIDATED:

               Case No. 1:19-cv-198 Klaver v. Hamilton County Government et al.

               Case No. 1:19-cv-304 Riley v. Hamilton County Government et al.

               Case No. 1:19-cv-305 Mitchell et al. v. Hamilton County Government et al.

               Case No. 1:19-cv-329 Johnson v. Hamilton County Government et al.

               Case No. 1:19-cv-348 Cummings v. Hamilton County Government et al.

               Case No. 1:20-cv-16 Wilson v. Hamilton County Government et al.

               Case No. 1:20-cv-17 Johnson et al. v. Hamilton County Government et al.

               Case No. 1:20-cv-19 Lemmons v. Hamilton County Government et al.

               Case No. 1:20-cv-20 Vineyard et al. v. Hamilton County Government et al.

               Case No. 1:20-cv-44 Jarnagin v. Wilkey et al.

 Case No. 1:19-cv-304 is DESIGNATED as the lead case, and all subsequent papers, pleadings,

 and motions SHALL be filed in Case No. 1:19-cv-304. The Court will decide at an appropriate




 1
  Plaintiffs Mitchell and Menifee also filed an earlier version of their motion to consolidate cases
 (Doc. 28, in Case No. 1:19-cv-305), which the Court will DENY AS MOOT.


                                     5
Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 5 of 6 PageID #: 343
 time whether to hold separate trials in some or all of the consolidated matters pursuant to Rule

 42(b).

          SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                     6
Case 1:19-cv-00304-TRM-CHS Document 53 Filed 03/09/20 Page 6 of 6 PageID #: 344
